PCIJ_AB_78_SocieteCommercialeBelgique_BEL_GRC_1939-06-15_JUD_01_ME_00_EN.txt. COUR PERMANENTE DE JUSTICE INTERNATIONALE

SERIE AIB
ARRETS, ORDONNANCES ET AVIS CONSULTATIFS

FASCICULE N° 78

SOCIÉTÉ COMMERCIALE
DE BELGIQUE

 

 

 

ARRÊT DU 15 JUIN 1939

— 1939

JUDGMENT OF JUNE 15th, 1939

 

 

PERMANENT COURT OF INTERNATIONAL JUSTICE

SERIES A./B.
JUDGMENTS, ORDERS AND ADVISORY OPINIONS

FASCICULE No. 78 |

THE “SOCIETE COMMERCIALE
DE BELGIQUE”

SOCIETE D’EDITIONS A. W. SIJTHOFF’S

LEYDE LEYDEN
A. W. SIJTHOFF PUBLISHING COMPANY
160

PERMANENT COURT OF INTERNATIONAL JUSTICE

1939.

JUDICIAL YEAR 1939. Ghueral List:

No. 77.
June 15th, 1939.

THE “SOCIÉTÉ COMMERCIALE
DE BELGIQUE”

Change in the nature of a dispute owing to changes in the
Parties’ submissions.—Unless authorized by the Parties, the Court
will not confirm ov invalidate arbitral awards that are “final and
without appeal’ —Agreement by the Parties to vecognize these
awards as res judicata—-The Court places this agreement on
vecord.— Consequences and effects of such agreement on certain of the

Parties’ submissions.

JUDGMENT.

Present : M. GUERRERO, President ; Sir CECIL Hurst, Vice-Presi-
dent ; Count RoSTWOROWSKI, MM. FROMAGEOT, ALTAMIRA,
ANZILOTTI, URRUTIA, NEGULESCO, Jhr. VAN EYSINGA,
MM. NAGAOKA, CHENG, HUDSON, DE VISSCHER, ERICH,
Judges ; M. TENEKIDES, Judge ad hoc.
4
A./B. 78.—‘‘SOCIETE COMMERCIALE DE BELGIQUE” 167

In the case of the Société commerciale de Belgique,

between

the Royal Belgian Government, represented by M. F. Muüls,
as Agent, —

and

the Royal Greek Government, represented by M. Ch. Diaman-
topoulos, as Agent,

The Court,
composed as above,
delivers the following judgment :

By an Application filed with the Registry of the Court on
May 5th, 1938, under Article 40 of the Statute, the Belgian
Government instituted proceedings before the Court against the
Greek Government.

In submitting the case, the Applicant invoked the Treaty of
conciliation, arbitration and judicial settlement of June 25th,
1929, between Belgium and Greece ?.

After a succinct statement of the facts and arguments adduced
in support of the claim, the Application prayed the Court :

“(x) to declare that the Greek Government, by refusing to
comply with the arbitral award made in favour of the Société
commerciale de Belgique, has violated its international obliga-.
tions ;

(2) to assess the amount of the compensation due in respect
of this violation”.

On May 5th, 1938, notice of the Application was given to
the Greek Government, and on May roth the communications
provided for in Article 40 of the Statute and Article 34 of
the Rules of Court were duly despatched.

As the Court does not include upon the Bench a judge of
Greek nationality, the Greek Government availed itself of its
right under Article 31 of the Statute and nominated M. C. G.
Ténékidès.

The two Governments appointed as their Agents : the Belgian
Government, M. F. Muils, assisted by Maîtres Sand and Levy
Morelle, and the Greek Government, M. Ch. Diamantopoulos,
assisted by M. Jean Youpis.

By an Order made on June 3rd, 1938, the Court fixed the
time-limits for the filing of the Memorial by the Belgian Govern-

1 113 League of Natiens Treaty Series, p. 117.
A./B. 78.—‘SOCIETE COMMERCIALE DE BELGIQUE” 162

ment and of the Counter-Memorial by the Greek Government.
The time-limits for the filing of the Reply of the Belgian
Government and of the Rejoinder of the Greek Government
were fixed by an Order made by the President of the Court
‘on September 30th, 1938. By an Order made on December Ist,
1938, at the request of the Greek Government, the time-limit
fixed for the filing of the Rejoinder was extended to Decem-
ber 2oth, 1938. The various documents of the written pro-
ceedings having been duly filed within the time-limits as thus
finally fixed, the case became ready for hearing on Decem-
ber 20th, 1938.

In its Memorial, the Belgian Government prayed the Court:

“A. To declare that the State of Greece, by refusing to
execute as regards the payment of its debt the arbitral award
given at Paris on July 25th, 1936, in favour of the Société com-
merciale de Belgique, has violated its international obligations ;

B. To order the State of Greece in consequence to pay to
the Belgian Government, for the benefit of the Société commer-
ciale de Belgique, the sums due to that Company under the
award of July 25th, 1936;

C. To authorize the Belgian Government to assess the addi-
tional damages sustained, either by it or by its national, the
Société commerciale de Belgique, as the result of the facts set
out above.”

In its Counter-Memorial, the Greek Government prayed the
Court

“to dismiss all the claims formulated against it in this case
by the Belgian Government”’.

In its Reply, the Belgian Government maintained the sub-
missions of its Memorial and added the following:

“MAY IT PLEASE THE COURT :

Subject to the presentation of any amplified submissions in
the course of the proceedings and rejecting all submissions to
the contrary,

A. To place on record for the benefit of the Belgian Govern-
ment that the Greek Government declares that it acknowl-
edges without reserve the definitive and obligatory character
of all the provisions of the arbitral awards given in favour of
the Société commerciale de Belgique on January 3rd and July 25th,
1936.
B. To declare in consequence that the conditions for the
settlement of the Greek external public debt must remain foreign
to the execution of these awards.

C. To declare that the Greek Government has no right to
impose upon the Company or upon the Belgian Government
the proposal for a settlement made by it on December 31st,
1936.”

6
A./B. 78.—‘“SOCIETE COMMERCIALE DE BELGIQUE” 163
In its Rejoinder, the Greek Government prayed the Court :

“to dismiss all the claims and submissions formulated against
it in the present case by the Belgian Government”.

In the course of public sittings held on May 15th, 16th,”
17th and roth, 1939, the Court heard:

on behalf of Belgium, M. F..Muils, Agent, Maitre Levy
Morelle and Maitre Sand; and on behalf of Greece, M. Jean
Youpis. .

After Counsel for the Belgian Government had presented and
explained the claim and the submissions of his Government,
Counsel for the Greek Government, in his oral argument on
May 17th, 1930, presented the following submissions :

“MAY IT PLEASE THE COURT:

(1) To dismiss the claim of the Belgian Government for a
declaration that the State of Greece has violated its interna-
tional obligations, and to declare that the State of Greece has
been prevented by force majeure from carrying out the arbitral
awards of January 3rd and July 25th, 1036;

(2) To dismiss the claim of the same Government for an
order by the Court that the State of Greece should pay to it,
for the benefit of the Société commerciale de Belgique, the sums
due to that Company under the award of July 25th, 1936,

Alternatively, to declare that it has no jurisdiction to adju-
dicate on this claim ;

(3) To place on record for the benefit of the Belgian Govern-
ment that the Greek Government acknowledges that the arbi-
tral awards of January 3rd and July 25th, 1936, have the force
of res judicata, subject to the express reservation that it is
unable to execute them as formulated ;

That it is ready to discuss and to conclude with the Société
commerciale de Belgique an arrangement for the execution of
these awards so far as its budgetary and monetary capacity
aliows ;

That, in principle, the fair and equitable basis for such an
arrangement is to be found in the agreements concluded or
to be concluded by the Greek Government with the bondholders
of its external public debt ;

(4) To dismiss all the Belgian Government’s submissions to
the contrary.”

On the other hand, Counsel for the Belgian Government, in
his oral reply of the same day, presented the following submis-
sions in the name of the Agent for that Government :

“In view of the Application of the Belgian Government dated
May 4th, 1938, together with the submissions and additional
submissions of the two Parties,

Noting that the Greek Government expressly acknowledges
the definitive and obligatory character of all the provisions of

7
A./B. 78.—‘‘SOCIETE COMMERCIALE DE BELGIQUE” 164

the arbitral awards given in favour of the Société commerciale
de Belgique on January 3rd and July 25th, 1036, but with
reservations which destroy the effect of that acknowledgment,

The Belgian Government submits
THAT THE COURT MAY BE PLEASED:

A. To adjudge and declare that all the provisions of the
arbitral awards given in favour of the Société commerciale de
Belgique on January 3rd and July 25th, 1936, are without
reserve definitive and obligatory for the Greek Government ;

B. Consequently to adjudge and declare:

1. That the Greek Government is bound in law to execute
the said awards ; |

2. That the conditions for the settlement of the Greek external
public debt, to which the Greek Government desires to sub-
ordinate payment of the financial charge imposed upon it, are
and must remain foreign to the execution of these awards ;

3. That it is without right or title that the Greek Govern-
ment has sought to impose upon the Company or the Belgian
Government, as a condition precedent to payment, either the
methods of settlement of its external debt or the sacrifice of
other rights of the Company recognized by the arbitral awards ;

C. To reject the submissions of the Greek Government.”

Counsel for the Greek Government, in his oral rejoinder on
May 1oth, 1939, submitted in the name of the Agent for that
Government :

“That the Court may be pleased :

(x) To dismiss the claim of the Belgian Government for a
declaration that the State of Greece has violated its interna-
tional obligations, and to declare that the State of Greece has
been prevented by force majeure from executing the arbitral
awards of January 3rd and July 25th, 1036;

(2) To dismiss the claim of the same Government for an
order by the Court that the State of Greece should pay to
it, for the benefit of the Société commerciale de Belgique, the
sums due to that Company under the award of July 25th, 1936,

Alternatively, to declare that it has no jurisdiction to adju-
dicate on this claim ;

To declare:

(3) That the Greek Government acknowledges that the arbi-
tral awards of January 3rd and July 25th, 1936, given between
itself and the Société commerciale de Belgique, have the force of
res judicata ;

(4) that, by reason of its budgetary. and monetary situation,
however, it is materially impossible for the Greek Government
to execute the awards as formulated ;

8
A./B. 78.—"‘SOCIETE COMMERCIALE DE BELGIQUE” 165

(5) that the Greek Government and the Société commerciale
de Belgique should be left to come to an arrangement for the
execution of these awards which will correspond with the bud-
getary and monetary capacity of the debtor ;

(6) that, in principle, the fair and equitable basis for such
an arrangement is to be found in the agreements concluded or
to be concluded by the Greek Government with the bondholders
of its external public debt ;

(7) to dismiss all the Belgian Government’s submissions to
the contrary.”

At the conclusion of the same hearing, the representatives of
the Belgian Government declared that that Government main-
tained only the submissions presented by it on May 17th;
nevertheless, having regard to the fresh submissions of the
Greek Government, they requested the Court

“to place on record that

the Belgian Government declares that it has never been its
intention to claim on behalf of the Company settlement in full
by means of a single payment,

and that

it was in order to avoid any misconception in this respect
that it had, after the hearings, substituted for its request that
the Greek Government should be ordered to pay as reparation
the sums due to the Company under the award, a final submis-
sion to the effect that the awards should be declared definitive.
and obligatory without reserve, and with the corollaries which
such decision involves’’.

Documents in support of their contentions were filed on
behalf of each Partyt. :

The above being the state of the proceedings, the Court
must now adjudicate.

*#
* *

The facts in which the case originated are as follows:

On August 27th, 1925, an agreement was concluded between
the Greek Government and the Société commerciale de Belgique
for the construction in Greece by the Belgian Company on
behalf of the Greek Government of certain railway lines and
for the reconstruction of certain other lines, and for the supply
of the equipment necessary for their operation. The contract was
ratified by Article 1 of the Greek Decree-Law of October 6th,
1925, Article 2 thereof giving it the force of law; it was
published in the Official Journal of the Greek Government
on the 8th of the same month. The contract was interpreted,
completed and modified by subsequent agreements, but only as
regards details.

1 See list in Annex,
A./B. 78.—‘SOCIETE COMMERCIALE DE BELGIQUE” 166

The contract provided that the financing of the works to be
undertaken by the Company and the payment for the rolling
stock and other supplies to be furnished by the Company were
to be covered by a loan to the Greek Government by the
Belgian Company, the Greek Government in return issuing
bonds to the Company, which were to constitute a debt of the
Greek State and were to form part of its external debt.

The contract also provided for the reference to arbitration
of any disputes which might arise. The relevant terms of the
Article on this subject were as follows:

“All disputes of every kind, whether technical or economic,
will be referred to an arbitration commission of three members.
Each Party will nominate an arbitrator selected by it, and the
third will be nominated by the other two or, in case they
should disagree, by the President of the International Court of
Arbitration at The Hague. The arbitrators will work on the
French text which alone is authoritative.

The proceedings will be conducted as in arbitration cases.

The Parties will be dispensed from observing the ordinary
forms of procedure and will be bound to respect the fundamental
rules of the rights of defence, in particular the obligation to
communicate all documents produced in the course of the pro-
ceedings. The decisions of the arbitrators will be final and
without appeal.”

In view of the arbitration which subsequently took place in
accordance with the above Article, it is unnecessary to set out
any details as to the work to be carried out by the Company
under the contract, or as to the difficulties and complaints
which arose on either side as to the execution of the contract.

In 1932 the Greek Government was obliged, on account of
the general financial crisis, to abandon the gold standard and
to default in the service of its debt. It was able to pay the
coupon due on April ist of that year, but not the coupon due
on July ist. The Company, seeing that it was not going to
get the money due to it either for interest or amortization
on the bonds received by it under the contract, could not
continue the payment of its sub-contractors, with the result
that the work undertaken by these sub-contractors came to
an end,

In view of the default by the Greek Government on the
bonds delivered to the Company, the Company decided to
resort to arbitration under the provisions of the clause set out
above. The proposal which it made to this effect to the Greek
Government on July 26th, 1933, was accepted by that Govern-
ment on September 21st. Considerable delay ensued, however,
in organizing the Arbitral Commission and in completing the
necessary preliminaries, and it was not until November 2gth,

ro
A./B. 78.—‘SOCIETE COMMERCIALE DE BELGIQUE” 167

1935, that the Arbitral Commission was able to begin the
hearing of the suit.

On January 3rd, 1936, the Arbitral Commission gave its
first award providing for the cancellation of the contract of
August 27th, 1925, between the Belgian Company and the
Greek Government as from July Ist, 1932, and for the appoint-
ment of a body of experts to fix the amount and the method
of payment of such sum as should be found to be payable by
either Party to the other as the result of the cancellation of
the contract.

On July 25th, 1936, the Arbitral Commission gave a second
award in which it adopted and gave effect to the report of the
experts appointed in pursuance of the earlier award. By this
second award, the sum payable by the Greek Government to
the Company was fixed at 6,771,868 gold dollars with interest
at 5% from August rst, 1936, account being taken in the
fixing of this amount of various sums payable or repayable by
one Party to the other. The arbitral award also took note of
an arrangement which had been arrived at between the Parties
for substituting the Government for the Company in all matters
outstanding between the Company and third parties. By other
clauses in the award the Company was released from all further
responsibility in connection with works or supplies under the
contract, except that it was to hand over to the Government
plans and papers relating to the works, plant and machinery
obtained at the expense of the Government and certain rolling
stock which still remained in Belgium. The Government, on
the other hand, was to restore to the Company a letter of
guarantee which the Company had deposited for the fulfilment
of the contract.

An examination of the terms of these two arbitral awards
shows that many questions which have been debated between
the Parties in the course of the oral and written proceedings
in the present case were also the subject of debate before the
Arbitral Commission and were taken into account in its awards.
Thus, the question whether any liability on the part of the
Greek Government arising from the cancellation of the contract
of August 27th, 1925, could be regarded as part of the external
debt of Greece and subjected to the same conditions of payment
as applied to that debt, was brought before the arbitrators.

The provisions in the awards other than that relating to the
payment of the $6,771,868 have been carried out by the Greek
Government. A law was adopted in November 1936 substitut-
ing the Greek Government for the Company in all the latter’s
relations with third parties, and the letter of guarantee was
returned to the Company.

2 TI
A./B. 78.—‘‘SOCIETE COMMERCIALE DE BELGIQUE” 168

As regards the payment of the sum declared to be due to
the Company, nothing has been achieved. Letters from the
Company as to the payment by the Government of the sum
due provoked no response.

In December 1936, the Belgian Company sent two delegates
to Athens in the hope that they might be able to conclude an
agreement with the Greek Government as to the payment of
the debt. .

After a visit to the Ministry of Finance on December 2xst,
the delegates submitted in writing a proposal on behalf of the
Company that the Government should pay $4,000,000 at once
and the balance in quarterly instalments. On December 31st
the Greek Government replied that it could not depart from
its views as to the character of its debt to the Company; it
considered this to be a part of the Greek public debt, with the
result that the same methods of payment must apply to it as
to the public external debt, and the interest payments must be
arranged on the same basis, i.e., the same percentages would
be paid as in the case of the public debt interest, and the
balance would remain in suspense until a final settlement was
arrived at as regards the public external debt. As in the case
of other external loans on a gold basis, payment could not be
made in gold as provided in the original contract and in the
arbitral awards. Pending the conclusion of a definitive arrange-
ment as regards the Greek public external debt, the Govern-
ment would make an immediate payment of $300,000.

The note went on to point out that the obligations under-
taken by the Government in substitution for the Company in
respect of liabilities to third parties were involving it in an
expenditure of $1,000,000, and that the Company had in hand
a sum amounting to $1,800,000 representing the interest
returnable to the Government and the interest on sums depo-
sited with it by third parties by way of guarantee.

The terms offered by the Greek Government in its note of
December 31st, 1936, were not acceptable to the Belgian Com-
pany. The representatives of the Company replied on Janu-
ary 5th, 1937, urging that the contents of the note from the
Greek Government, if insisted on, would amount to a refusal to
recognize the terms of the arbitral awards, that these awards
had confirmed the commercial character of the Company’s debt,
that the debt was no part of the Greek external debt, and
was not a debt of the payment of which the bondholders could
complain. They said the offer of $300,000 was quite inadequate
and that the ‘financial position of the Company necessitated

I2
A./B. 78.—“SOCIETE COMMERCIALE DE BELGIQUE” 169

the payment by the Greek Government of a substantial sum.

The negotiations led to nothing. Another offer made by the
Company was refused by the Government, with the result that,
on May 21st, 1937, the Company withdrew its offers and applied
to the Belgian Government for its protection.

In 1933, at the time of the default on the Greek public
debt, investigations were made at the. request of the Greek
Government by the Financial Committee of the League of
Nations as to the position of the Greek finances. Extracts
from the reports of the Financial Committee are included among
the documents which have been submitted to the Court and
confirm the contention that the financial position of the Greek
Government was difficult. :

Negotiations have also been carried on by the Greek Govern-
ment with the bondholders as to the service of the external
debt. Agreements have been made from time to time as regards
the service of the debt during particular periods. Copies: of
these agreements are included among the annexes to the docu-
ments of the written proceedings. Under these agreements a
percentage only of the sums due for interest is to be paid,
nothing is to be paid in respect of sinking fund, and a clause
is inserted that, if more favourable terms are given by the
Greek Government to other external loans of or guaranteed by
the Greek State, equally favourable treatment should be given
to the loans covered by the agreements.

On June 14th, 1937, the Belgian Government took up the
case of the Belgian Company. Basing his action on the Greek
note of December 31st, 1936, the Belgian Minister at Athens
approached the Greek Government and asked for a re-examin-
ation of the case in order to avoid a dispute between the two
Governments. No answer, save an acknowledgment of receipt,
was received until September 6th, 1937, when the Greek Govern-
ment sent a reply maintaining the position it had taken up in
the note of December 31st, 1936, viz., that it regarded its
debt to the Company as part of the external debt of the coun-
try, and one that could only be met on the same footing as
the external debt. The financial position of the country and
the difficulties as to foreign exchange, as well as the engage-
ments it had entered into with the bondholders, obliged the
Government to propose an arrangement for the liquidation of
the debt on a long term basis with a rate of interest appro-
priate to the conditions then existing.

13
A./B. 78.—‘SOCIETE COMMERCIALE DE BELGIQUE” 170

On December 22nd, 1937, the Belgian Minister addressed a
further note to the Greek Government maintaining that it
followed from the note of September 6th that the Greek Govern-
ment refused to accept as binding the awards given by the Arbi-
tration Commission and that the note disregarded essential
stipulations in the awards. In these circumstances—the note
went on—the Belgian Government could only regard the diploma-
tic. negotiations as having failed and proposed that the dispute
should be referred to the Permanent Court of International Justice
by a special agreement.

The Greek Government declined to accede to this proposal
on the ground that the case was not within the jurisdiction of
the Gourt; thereupon the Belgian Government instituted the
present proceedings unilaterally by an Application filed on
May 4th, 1938. .

The Application of the Belgian Government asked the Court
to declare that the Greek Government, by refusing to carry
out the arbitral awards in favour of the Belgian Company, had
violated its international obligations.

This same argument was repeated and developed at length
in the Memorial filed by the Belgian Government. It was the
refusal of the Greek Government to carry out the principal
provision in the arbitral awards, i.e., the payment of the sum
awarded, which constituted the violation of the international
obligations incumbent upon Greece.

In its Counter-Memorial the Greek Government disputed the
allegation that it had refused to carry out the arbitral awards:
“Tl n’est nullement vrai que le Gouvernement hellénique ait
refusé d’exécuter la sentence arbitrale ; à aucun moment, il n’a
songé à mettre en doute sa valeur ni à refuser son exécution ;
‘il est par contre respectueux de la chose jugée....’’ It was also
maintained in the Counter-Memorial that the Greek Govern-
ment had carried out the provisions of the award other than
the payment of the large sum awarded, and that as regards
the financial part of the awards it had made an offer which
was as large as its financial position would permit. It was
argued that the Greek Government had neither refused to carry
out the awards nor disregarded the acquired rights of the
Belgian Company, and contended that the Greek Government
had committed no act which was contrary to international law.
The Counter-Memorial therefore asked for the rejection of the
Belgian submissions. « It was also said that: “Il est bien
entendu que la sentence arbitrale maintient par elle-méme toute
sa valeur dans les rapports entre le Gouvernement hellénique
et la société belge, et aucune confirmation par la Cour de cette
sentence n’est nécessaire ni possible en droit.”

14
A./B. 78.—‘“SOCIETE COMMERCIALE DE BELGIQUE” I7I

The Belgian Reply treated the above declarations of the
Greek Government as changing the character of the dispute
between the two Parties. Though continuing to maintain that
in fact the Greek Government had refused to carry out the awards
and therefore maintaining the submissions of the Memorial,
the Reply asked the Court to take note of the declaration by the
Greek Government that it acknowledged without reserve the
obligatory character of the arbitral awards, and to hold that
in consequence the conditions for the payment of the Greek
external debt had nothing to do with the execution of the
arbitral awards, and that the Greek Government had no right
to impose on the Company or on the Belgian Government the
settlement indicated in the note of December 31st, 1936.

In its Rejoinder the Greek Government continued to main-
tain, as in its Counter-Memorial, that the Belgian claim was
unjustified in law and should be rejected. There was no refusal
by the Greek Government to carry out the financial part of
the awards. Payment of the sum fixed therein was impossible
for it by reason of its financial and monetary position and
because of the agreements with the bondholders of the public
external debt.

At the beginning of the oral hearings, the Belgian Agent
repeated the submissions of the Reply, but without withdraw-
ing those of the Memorial. Similarly, the arguments addressed
to the Court by the Belgian Counsel were largely devoted to
showing that there had been refusal to carry out the arbitral
awards and intentional disregard of its terms by the Greek
Government.

At the conclusion of the oral reply by the Belgian Counsel
on May 17th, the submissions of the Belgian Government were
given a new form. The allegation that Greece in refusing to
execute the arbitral awards had violated her international
obligations, and the claim that the Court should order Greece
to pay the amount awarded together with additional damages,
disappeared. Similarly, the submission in the written Reply
asking the Court to place on record for the benefit of Belgium
that the Greek Government declared that it acknowledged
without reserve the obligatory character of the arbitral
awards disappeared ; it was replaced by a statement placing on
record the fact that the Greek Government declared that it
acknowledged the obligatory character of the awards, but that
the declaration was accompanied by reserves which destroyed
the effect of the acknowledgement. The Belgian Government
therefore asked the Court to say that all the provisions of the
awards were binding on the Greek Government without reserve
and added certain subsidiary and, in its view, consequential

15
A./B. 78.—‘‘SOCIETE COMMERCIALE DE BELGIQUE” 172

demands. At a subsequent hearing the Belgian Counsel also
asked the Court to take note that the Belgian Government had
never intended to insist on a single lump sum payment in
favour of the Belgian Company, and that it was in order to
avoid any misconception on this point that the Belgian Govern-
ment had substituted its final submission seeking from the
Court a declaration as to the definitive and obligatory character
of the awards for its previous demand for an order by the
Court that the Greek Government should pay by way of repar-
ation the sum due to the Company under the awards.

No objection was made by the Greek Agent to the aban-
donment by the Belgian Agent of the submissions alleging that
the Greek Government had violated its international obliga-
tions by refusing to pay the arbitral awards in favour of the
Company. He must indeed be taken to have assented to their
being dropped, as he stated that if the two Belgian claims
were withdrawn the first two Greek submissions as presented
on the last day of the hearings would have no importance.

Except as regards the abandonment of the two submissions
which were directed particularly to the Belgian submissions that
had been withdrawn, the Greek submissions have not undergone
any fundamental change in the course of the proceedings. After
asking the Court to. reject the Belgian contention that there
had been a refusal on the part of the Greek Government to
execute the arbitral awards, the Greek submissions prayed the.
Court to declare that the Greek Government acknowledges these
awards as having the force of ves judicata, even if for financial
reasons it was unable to pay the sum adjudged to be due to
the Belgian Company.

In these submissions in their final form, stress is laid upon
the need of negotiations between the Parties for the conclu-
sion of an agreement as to the execution of the awards (No. 5);
a view which appears to be shared by the representatives of
the Belgian Government, as at the close of the hearing on
May 1oth the Belgian Counsel intimated that if, after the legal
situation has been determined, the Belgian Government should
have to deal with the question of payment, it would have
regard to the legitimate interests of the Company, to the abil-
ity of Greece to pay and to the traditional friendship between
the two countries. In this spirit it would be disposed to
conclude a special agreement with a view to settling ex æqguo
et bono any difficulties which might arise in regard to propo-
sals made by Greece for instalment payments.

16
A./B. 78.—‘*SOCIÉTÉ COMMERCIALE DE BELGIQUE” 173

*

These are the circumstances in which the Court is now called
upon to adjudicate on the case before it.

*
* 3

The Court has not failed to consider the question whether
the Statute and Rules of Court authorize the parties to trans-
form the character of a case as profoundly as the Belgian
Government has done in this case.

It is to be observed that the liberty accorded to the parties
to amend their submissions up to the end of the oral proceed-
ings must be construed reasonably and without infringing the
terms of Article 40 of the Statute and Article 32, paragraph 2,
of the Rules which provide that the Application must indicate
the subject of the dispute. The Court has not hitherto had
occasion to determine the limits of this liberty, but it is clear
that the Court cannot, in principle, allow a dispute brought
before it by application to be transformed by amendments in
the submissions into another dispute which is different in char-
acter. A practice of this kind would be calculated to pre-
judice the interests of third States to which, under Article 40,
paragraph 2, of the Statute, all applications must be communi-
cated in order that they may be in a position to avail them-
selves of the right of intervention provided for in Articles 62
and 63 of the Statute. Similarly, a complete change in the
basis of the case submitted to the Court might affect the Court’s
jurisdiction.

The Court, however, considers that the special circumstances
of this case as set out above, and more especially the absence
of any objection on the part of the Agent for the Greek
Government, render it advisable that it should take a broad
view and not regard the present proceedings as irregular.

+

The submissions before the Court are therefore those presented
by the Belgian Government at the hearing on May 17th and
those presented by the Greek Government on May roth. With
regard to the latter, it is to be noted however that, as has
been said above, submissions Nos. r and 2 are to be regarded
as abandoned, because the claims of the Belgian Government
as to the violation of international obligations and the award
by the Court of the sums due to the Société commerciale de
Belgique, against which these submissions were directed and the
rejection of which they sought, have been withdrawn. The
only submissions remaining before the Court are therefore
Nos. 3, 4, 5, 6 and 7.

17
A./B. 78.—‘‘SOCIETE COMMERCIALE DE BELGIQUE” 1974

With regard to its jurisdiction to adjudicate on these submis-
sions, it is sufficient for the Court to observe that the Greek
Government has raised no objection; on the contrary, it has
submitted arguments on the merits and has asked for a deci-
sion on the merits. In regard to this point, the Parties are
therefore in agreement. |

It should however be added that, since the arbitral awards
to which these submissions relate are, according to the arbi-
tration clause under which they were made, “‘final and without
appeal’, and since the Court has received no mandate from
the Parties in regard to them, it can neither confirm nor annul
them either wholly or in part.

*

Submission A of the Belgian Government prays the Court
“to adjudge and declare that all the provisions of the arbitral
awards given in favour of the Société commerciale de Belgique
on January 3rd and July 25th, 1936, are without reserve defi-
nitive and obligatory for the Greek Government”.

Taken literally, this submission appears to ask the Court to
examine the arbitral awards and to confirm their terms. For
the reason stated above, the Court cannot do this.

If regard be had to the origin of this submission, however,
it will be seen that this is not the intention of the Belgian
Government.

In its Reply, the Belgian Government for the first time presented
a submission praying the Court “to place on record for the
benefit of the Belgian Government that the Greek Government
declares that it acknowledges without reserve the definitive and
obligatory character of all the provisions of the arbitral awards
given in favour of the Société commerciale de Belgique on
January 3rd and July 25th, 1036”. This submission was due
to certain passages in the Counter-Memorial to the effect that
the. Greek Government had never at any time intended to
throw doubt upon the validity of the arbitral awards or to
refuse to carry them out ; the financial conditions of the country
had alone prevented the Greek Government from complying
with the awards and had obliged it to propose an arrangement
to the Company. In asking the Court to place these declar-
ations on record, the Belgian Government’s object clearly was
to have on record the agreement thus arrived at regarding the
validity of the awards and to exclude any reservation which
the Greek Government might have sought to attach to its
recognition of ves judicata. The same idea is clearly expressed
in the second paragraph of the preamble which precedes the
final submissions presented by the Belgian Government at the
hearing on May 17th.

18
: A./B. 78.—“SOCIETE COMMERCIALE DE BELGIQUE” 175

Accordingly, submission A of the Belgian Government is
founded on the fact that the Greek Government has acknowl-
edged that the arbitral awards have the force of res judicata :
it does not ask the Court either to examine the arbitral
awards or to confirm them; its object is simply to get the
Court to record the legal situation established by the arbitral
awards between the Parties as a result of the Greek Govern-
ment’s acknowledgement of the validity and binding force of
those awards. |

In its submission No. 3, the Greek Government prays the
Court to declare “that the Greek Government acknowledges
that the arbitral awards of January 3rd and July 25th, 1936,
given between itself and the Société commerciale de Belgique
have the force of res judicata’. Recognition of an award as res
judicata means nothing else than recognition of the fact that
the terms of that award are definitive and obligatory. More-
over, the Belgian Government has constantly used this latter
expression as equivalent to the expression “recognition of res
judicata’, and the Greek Government has raised no objection.
It follows that the Greek submission No. 3 corresponds to the
Belgian submission A. Though it is true that the latter sub-
mission asks the Court to declare that the provisions of the
arbitral awards are “without reserve” definitive and binding
upon the Greek Government, it is likewise true that submission
No. 3 contains no reservation. The Court will consider later
whether the subsequent submissions of the Greek Government
are to be regarded as implying a reservation respecting its
recognition of res judicata. For the moment it will suffice to
, note that the two Parties are in agreement : the Belgian Govern-
ment asks the Court to say that the arbitral awards have the
force of ves judicata, and the Greek Government asks the Court
to declare that it recognizes that they possess this force.

*

Submission B of the Belgian Government prays the Court
“Consequently to adjudge and declare:

I. That the Greek Government is bound in law to execute
the said awards;

2. That the conditions for the settlement of the Greek external
public debt to which the Greek Government desires to subordin-
ate payment of the financial charge imposed upon it, are and
must remain foreign to the execution of these awards ;

3. That it is without right or title that the Greek Govern-
ment has sought to impose upon the Company or the Belgian
Government, as a condition precedent to payment, either the
methods of settlement of its external debt or the sacrifice of
other rights of the Company recognized by the arbitral awards’.

3 19
A./B. 78.—‘‘SOCIETE COMMERCIALE DE BELGIQUE” 176

Two observations are necessary here.

The submission is expressly presented as a consequence of
the preceding submission and therefore of the existence of ves
judicata. It is in fact clear that everything in the three para-
graphs of this submission follows logically from the definitive
and obligatory character of the arbitral awards. If the awards
are definitive and obligatory, it is certain that the Greek Gov-
ernment is bound to execute them and to do so as they stand:
it cannot therefore claim to subordinate payment of the financial
charge imposed upon it to the conditions for the settlement of
the Greek external public debt, since that has not been admitted
in the awards. Nor can it make the sacrifice of any right of
the Company recognized by the awards a condition precedent
to payment.

Since the Greek Government states that it recognizes the
arbitral awards as possessing the force of ves judicata, it cannot
contest this submission of the Belgian Government without
contradicting itself. It does not in fact contest it; its submis-
sions regarding the execution of the awards proceed from another
point of view, as will presently be seen. The Court may there-
fore say that the Belgian submission B is neither necessary nor
disputed.

The second observation to be made concerns the words “in
law” which, in No. 1 of submission B, qualify the obligation
of the Greek Government to carry out the arbitral awards. In
the opinion of the Court, these words mean that the Belgian
Government here adopts the strictly legal standpoint regarding
the effects of ves judicata, a standpoint which, in fact, does not
preclude the possibility of arrangements which, without affecting
the authority of ves judicata, would take into, account the
debtor’s capacity to pay.

*

It is precisely the standpoint of fact and of considerations
as to what would be fair and equitable, as opposed to that of
strict law, which the Greek Government adopts in its submis-
sions 4, 5 and 6; after having recognized that the arbitral
awards possess the force of ves judicata, it asks the Court, in
these submissions, to declare:

“(4) that, by reason of its budgetary and monetary situation
however, it is materially impossible for the Greek Government
to execute the awards as formulated :

(5) that the Greek Government and the Société commerciale
de Belgique should be left to come to an arrangement for the
execution of these awards which will correspond with the budget-
ary and monetary capacity of the debtor ;

20
A./B. 78.—‘SOCIETE COMMERCIALE DE BELGIQUE” 177

(6) that, in principle, the fair and equitable basis for such
an arrangement is to be found in the agreements concluded or
to be concluded by the Greek Government with the bond-
holders of its external public debt”’.

In order to appreciate the precise import of these submis-
sions, it should above all be borne in mind that, according to
the clear declarations made by the Parties during the proceed-
ings, the question of Greece’s capacity to pay is outside the
scope of the proceedings before the Court. It was in order to
show that the Belgian submission to the effect that Greece had
violated her international obligations—a submission now aban-
doned—was ill-founded that the Greek Government was led to
give a general description of the budgetary and monetary
situation of the countrv. It is not therefore likely that the
Greek Government’s intention was to ask the Court for a deci-
sion on this point in its submission No. 4. In the opinion of
the Court, submission No. 4 only raises the question of Greece’s
capacity to pay in connection with submission No. 5, that is
to say the claim that the Greek Government and the Société
commerciale de Belgique should be left to negotiate an arrange-
ment corresponding with the budgetary and monetary capacity
of the debtor.

It follows that, notwithstanding the word ‘“‘however’’, submis-
sion No. 4 implies no reservation regarding the recognition of
ves judicata in No. 3; it proceeds from a standpoint other than
that of the rights acknowledged by the arbitral awards. It
also follows that submission No. 4 could be entertained by the
Court only if it entertained No. 5: only in that case would it
have to consider whether the budgetary and monetary situa-
tion of Greece would call for negotiations.

The Court however cannot entertain the Greek Government’s
submission No. 5. Apart from any other consideration, it is
certain that the Court is not entitled to oblige the Belgian :
Government—and still less the Company which is not before
it—to enter into negotiations with the Greek Government with
a view to a friendly arrangement regarding the execution of the
arbitral awards which that Government recognizes to be binding :
negotiations of this kind depend entirely upon the will of the
parties concerned. It is scarcely necessary to add that, if the
Court cannot invite the Greek Government and the Société
commerciale de Belgique to agree upon an arrangement corre-
sponding to the budgetary and monetary capacity of the debtor,
still less can it indicate the bases for such an arrangement.
Submission No. 6 must therefore also be rejected.

Nor could submission No. 4 of the Greek Government be
entertained if it were regarded as a plea in defence designed
to obtain from the Court a declaration in law to the effect

21
A./B. 78,—“‘SOCIETE COMMERCIALE DE BELGIQUE” 178

that the Greek Government is justified, owing to force majeure,
in not executing the awards as formulated. For it is clear
that the Court could only make such a declaration after having
itself verified that the alleged financial situation really exists
and after having ascertained the effect which the execution of
the awards in full would have on that situation; in fact, the
Parties are in agreement that the question of Greece’s capacity
to pay is outside the scope of the proceedings before the Court.

Nevertheless, though the Court cannot admit the claims of
the Greek Government, it can place on record a declaration
which Counsel for the Belgian Government, speaking on behalf
of the Agent for that Government who was present in Court,
made at the end of the oral proceedings. This declaration was
as follows: “If, after the legal situation had been determined,
the Belgian Government should have to deal with the question
of payments, it would have regard to the legitimate interests
of the Company, to the ability of Greece to pay and to the
traditional friendship. between the two countries.”

This declaration, made after the Greek Government had
presented its final submissions, is in a general way in line with
the Greek submissions. It enables the Court to declare that
the two Governments are, in principle, agreed in contemplating
the possibility of negotiations with a view to a friendly settle-
ment, in which regard would be had, amongst other things, to
Greece’s capacity to pay. Such a settlement is highly desirable.

FOR THESE REASONS,
The Court,
by thirteen votes to two,

1. Admits submission A of the Belgian Government and
submission No. 3 of the Greek Government and, noting the
agreement between the Parties, states that the arbitral awards
made on January 3rd and July 25th, 1936, between the Greek
Government and the Société commerciale de Belgique are defi-
nitive and obligatory ;

2. Dismisses the other submissions of the two Parties.

The present judgment has been drawn up in French and
English, the French text being authoritative.

22
A./B. 78.—‘‘SOCIETE COMMERCIALE DE BELGIQUE” 179

Done at the Peace Palace, The Hague, this fifteenth day of
June, one thousand nine hundred and thirty-nine, in three
copies, one of which will be deposited in the archives of the
Court and the others will be communicated to the Govern-
ment of the Kingdom of Belgium and to the Government of
the Kingdom of Greece, respectively.

(Signed) J. G. GUERRERO,

President.

(Signed) J. LÔPEZ OLIVAN,

Registrar.

Jonkheer VAN EYsINGA and Mr. Hupson, Judges, declare that
they are unable to concur in the judgment given by the Court
and, availing themselves of the right conferred upon them by
Article 57 of the Statute, have appended to the judgment the
separate opinions which follow.

(Initialled) J. G. G.

(Initialled) J. L. O.

23
